 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN ERNST,                                     No. 2:20-cv-01716-JAM-JDP (HC)
12                       Petitioner,
13           v.                                         ORDER
14    STATE OF CALIFORNIA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 7, 2021 the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 7, 2021, are adopted in full;

28          2. This action is dismissed for failure to prosecute, failure to comply with court orders,
                                                       1
 1   and for failure to state a claim for the reasons set forth in the court’s December 22, 2020 order;
 2   and
 3           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 4   2253.
 5

 6   DATED: May 20, 2021                            /s/ John A. Mendez
 7                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
